Civil action to recover $631.05, with interest, for goods sold by plaintiff and delivered to defendants on what is styled the "Columbia account."
The defendants offered in evidence a check for $3,681.98, made payable to the plaintiff, bearing notation: "Payment in full of all accounts to date," and contended that the account in suit was covered by said payment.
But there was evidence that this check was given to plaintiff's agent at Kinston and that it only covered accounts in his district, which did not include the Columbia account.
From a judgment of nonsuit entered at the close of all the evidence the plaintiff appeals.
Reversed on authority of Refining Corporation v. Sanders, 190 N.C. 203,129 S.E. 607, and Bogert v. Mfg. Co., 172 N.C. 248, 90 S.E. 208.
Reversed.